NO. 07-06-0311-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 AUGUST 15, 2006
                          ______________________________

                                  PEDRO SANTILLANO,

                                                                 Appellant

                                             V.

                                      PAT I. MARTIN,

                                                      Appellee
                        _________________________________

              FROM THE 285th DISTRICT COURT OF BEXAR COUNTY;

            NO. 2004-CI-18165; HONORABLE MARTHA TANNER, JUDGE
                       _______________________________

                               MEMORANDUM OPINION
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


       Pedro Santillano, appellant, appealed from a final judgment of the trial court. We

dismiss the appeal.

       The clerk’s record was filed with this court on June 26, 2006, and the reporter’s

record was filed on June 7, 2006. Appellant’s brief, therefore, was due on July 26, 2006.

By letter dated August 2, 2006, we notified appellant that the due date for the brief had

passed, that the brief had not been filed and that no motion for extension of time to file the
brief had been received by the court. Citing Texas Rule of Appellate Procedure 38.8, we

also informed appellant that the appeal would be subject to dismissal unless a response

reasonably explaining his failure to file a brief was filed by August 14, 2006. To date,

appellant has filed neither a response to the court’s August 2nd letter, a brief nor a motion

requesting an extension of the lapsed deadline.

       Accordingly, we dismiss the appeal for want of prosecution. TEX . R. APP . P.

38.8(a)(1); 42.3(b).


                                                 Brian Quinn
                                                 Chief Justice




                                             2